DETAILED ACTION
Claims 14, 16, 18-22, and 24 are pending and currently under review.
Claims 1-13, 15, 17, and 23 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 1/12/2022 has been entered.  Claims 14, 16, 18-22, and 24 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Final Office Action mailed 11/12/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Sarah Zhang on 1/21/2021.
The application has been amended as follows: 
Cancel claims 1, 8-9, 11, and 13.

Allowable Subject Matter
Claims 14, 16, 18-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 14 and 24 are directed to a method of making a Co alloy as claimed.  There is no prior art of record that teaches or makes obvious the claimed limitations.
The closest prior art of record is Osaki et al. and Ishida et al. as relied upon in the previous office action.  However, as argued and demonstrated by applicant, independent claims 14 and 24 as amended limit the claimed composition to those of examples Co-01 and Co-02 in the instant specification, which are shown to achieve critical corrosion properties.  There is no prior art that teaches or suggests this composition as claimed and the aforementioned feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 14, 16, 18-22, and 24 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734